NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2052-20

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ALLEN M. ESSNER, a/k/a
ALLEN ESSNER,

     Defendant-Appellant.
________________________

                   Submitted September 20, 2022 – Decided October 13, 2022

                   Before Judges Geiger and Susswein.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Morris County, Indictment No. 97-11-1245.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Stefan Van Jura, Assistant Deputy Public
                   Defender, of counsel and on the brief).

                   Robert J. Carroll, Morris County Prosecutor, attorney
                   for respondent (Tiffany M. Russo, Assistant
                   Prosecutor, on the brief).

PER CURIAM
      Defendant Allen Essner appeals from a March 1, 2021 Law Division order

denying his motion for either a new trial or resentencing based on newly

discovered evidence. In 1999, defendant was convicted by a jury for the murder

of his affair partner's husband. Defendant was twenty-six years, ten months old

at the time of the homicide in 1997. The gravamen of his trial defense was that

the shooting was accidental. He now contends that scientific studies pertaining

to the development of the adolescent brain constitute newly discovered evidence

warranting a new trial. In the alternative, he argues that he is entitled to

resentencing pursuant to Rule 3:21-10(b) based on scientific research that

shows, among other things, that juveniles are more amenable to rehabilitation

than adults. Judge Stephen J. Taylor denied defendant's motion, rendering a

thirteen-page written opinion. We affirm substantially for the reasons explained

in Judge Taylor's cogent and comprehensive opinion.

                                       I.

      We discern the following facts and procedural history from the record. 1

This case arises from the July 1997 killing of Antonio Messina. Defendant and


1
  The pertinent facts concerning the murder are thoroughly recounted in our
November 22, 2002 direct appeal opinion and need not be repeated at length in


                                                                          A-2052-20
                                       2
Antonio became friends while taking classes at Lincoln Technical School in

1996. Antonio was married and introduced defendant to his wife, Kathleen. In

the summer of 1996, defendant and Kathleen began an extramarital affair. In

October 1996, Antonio became aware of the affair, which resulted in several

altercations between Antonio and defendant. Despite the discord, defendant and

Kathleen continued an on-and-off affair until the summer of 1997.

      On July 3, 1997, Kathleen ended the affair and told defendant that she was

returning to her husband. Two days later, defendant went to the Messinas' home,

peered through a downstairs window, and overheard the couple talking. The

Messinas then proceeded upstairs, and defendant presumed they were going to

be intimate. Upset by what he saw, defendant left and drove to his grandmother's

home approximately sixty miles away. He returned to the Messinas' home in

the early morning hours armed with a shotgun. Defendant waited outside to

confront Antonio when he left for work. When Antonio exited his home,

defendant approached him with his finger on the trigger of the shotgun. During

the confrontation, Antonio was shot in the head with a shotgun blast and died.




this opinion. See State v. Essner, No. A-2498-99 (App. Div. Nov. 22, 2002)
(slip op. at 2–9).
                                                                          A-2052-20
                                       3
       Defendant fled the scene and was later arrested by police following a brief

investigation. After being given Miranda2 warnings and signing a waiver form,

defendant was questioned by police and confessed to shooting Antonio, although

he claimed the shooting was accidental. In his statement, defendant claimed he

only wanted to talk to Antonio and brought the gun to avoid getting into a fight.

Defendant was born on September 4, 1970, making him twenty-six years and

ten months old at the time of the shooting.

       Defendant was charged by indictment with knowing or purposeful murder,

N.J.S.A. 2C:11-3, and possession of a shotgun for an unlawful purpose, N.J.S.A.

2C:39-4(a). He was tried before a jury in October 1999 and found guilty of both

charges.     The trial judge sentenced defendant to a fifty-year term of

imprisonment, subject to the eighty-five percent period of parole ineligibility

prescribed by the No Early Release Act (NERA), N.J.S.A. 2C:43-7.2.

       In 2001, the Supreme Court held that the original version of NERA—

which was in effect when defendant committed the homicide—did not apply to

the crime of murder. State v. Manzie, 168 N.J. 113 (2001). On direct appeal,

we affirmed defendant's convictions but remanded for resentencing to replace


2
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                            A-2052-20
                                        4
the NERA period of parole ineligibility with that prescribed by N.J.S.A. 2C:11 -

3(b)(1). State v. Essner, No. A-2498-99 (App. Div. Nov. 22, 2002) (slip op. at

15), certif. denied, State v. Essner, 175 N.J. 547 (2003). In December 2002,

defendant was resentenced to a fifty-year term of imprisonment with a thirty-

year period of parole ineligibility as required by N.J.S.A. 2C:11-3(b)(1).3

       Defendant thereafter filed a petition for post-conviction relief (PCR),

which was denied. In February 2009, we affirmed the denial of defendant's

PCR, State v. Essner, No. A-3354-06 (App. Div. Feb. 2, 2009) (slip op. at 7),

and the Supreme Court denied certification, State v. Essner, 199 N.J. 541 (2009).

       On August 20, 2019, defendant filed a pro se brief seeking a new trial

based on newly discovered evidence. In October 2020, defendant was appointed

counsel to represent him in the new trial motion litigation.         Judge Taylor

convened oral argument on defendant's motion on February 26, 2021. On March


3
    N.J.S.A. 2C:11-3(b)(1) provides:

             Murder is a crime of the first degree but a person
             convicted of murder shall be sentenced . . . by the court
             to a term of [thirty] years, during which the person shall
             not be eligible for parole, or be sentenced to a specific
             term of years which shall be between [thirty] years and
             life imprisonment of which the person shall serve
             [thirty] years before being eligible for parole.
                                                                              A-2052-20
                                         5
1, 2021, the judge issued an order and accompanying written opinion denying

the motion.

      This appeal follows. 4 Defendant raises the following contentions for our

consideration:

              POINT I

              DEFENDANT IS ENTITLED TO A NEW TRIAL
              BECAUSE MATERIAL, NEWLY DISCOVERED
              EVIDENCE   WOULD     PROBABLY  HAVE
              CHANGED THE JURY'S VERDICT.

              POINT II

              THE COURT ERRED IN DENYING DEFENDANT'S
              MOTION FOR RE-SENTENCING BECAUSE THE
              50-YEAR SENTENCE IMPOSED ON THIS
              YOUTHFUL            DEFENDANT,          WITHOUT
              CONSIDERATION           OF     THE   BEHAVIORAL
              SCIENCE      COUNSELING           AGAINST  SUCH
              IMPOSITION, CONSTITUTES CRUEL AND
              UNUSUAL PUNISHMENT. U.S. Const. Amend. VIII,
              XIV; N.J. Const. Art. I, Par. 12.




4
   This appeal originally was scheduled to be heard on a Sentence on Appeal
(SOA) Calendar. We moved the matter to the plenary calendar and ordered
briefing.
                                                                         A-2052-20
                                      6
                                        II.

      We begin our analysis by acknowledging the legal principles governing

motions for a new trial. Rule 3:20-1 provides:

            The trial judge on defendant's motion may grant the
            defendant a new trial if required in the interest of
            justice. . . . The trial judge shall not, however, set aside
            the verdict of the jury as against the weight of the
            evidence unless, having given due regard to the
            opportunity of the jury to pass upon the credibility of
            the witnesses, it clearly and convincingly appears that
            there was a manifest denial of justice under the law.

      "A motion for a new trial is addressed to the sound discretion of the trial

judge, and the exercise of that discretion will not be interfered with on appeal

unless a clear abuse has been shown." State v. Russo, 333 N.J. Super. 119, 137

(App. Div. 2000). A defendant is permitted to seek a new trial on the ground of

newly discovered evidence at any time. State v. Szemple, 247 N.J. 82, 99 (2021)

(quoting R. 3:20-2). In State v. Carter, 85 N.J. 300 (1981), the Court repeated

the well-established standard for granting a new trial based on newly discovered

evidence:

            [T]o qualify as newly discovered evidence entitling a
            party to a new trial, the new evidence must be (1)
            material to the issue and not merely cumulative or
            impeaching or contradictory; (2) discovered since the
            trial and not discoverable by reasonable diligence

                                                                           A-2052-20
                                         7
            beforehand; and (3) of the sort that would probably
            change the jury's verdict if a new trial were granted.

            [Carter, 85 N.J. at 314.]

      "All three tests must be met before the evidence can be said to justify a

new trial." Ibid. (citing State v. Johnson, 34 N.J. 212, 222 (1961)). "Under

prong one of the Carter test, [courts] first must look to the issue of materiality

as that term pertains to the defense in a criminal case." State v. Ways, 180 N.J.

171, 188 (2004) (citing Carter, 85 N.J. at 314). "Material evidence is any

evidence that would 'have some bearing on the claims being advanced.'" Ibid.

(quoting State v. Henries, 306 N.J. Super. 512, 531 (App. Div. 1991)).

      "Determining whether evidence is 'merely cumulative, or impeaching, or

contradictory,' and, therefore, insufficient to justify the grant of a new trial

requires an evaluation of the probable impact such evidence would have on a

jury verdict." Ways, 180 N.J. at 188–89. "The characterization of evidence as

'merely cumulative, or impeaching, or contradictory' is a judgment that such

evidence is not of great significance and would probably not alter the outcome

of a verdict." Id. at 189. "However, evidence that would have the probable

effect of raising a reasonable doubt as to the defendant's guilt would not be

considered merely cumulative, impeaching, or contradictory."         Ibid. (citing

                                                                            A-2052-20
                                        8
Henries, 306 N.J. Super. at 535). See also State v. Nash, 212 N.J. 518, 549

(2013).

      The second prong of the Carter test "recognizes that judgments must be

accorded a degree of finality and, therefore, requires that the new evidence must

have been discovered after completion of trial and must not have been

discoverable earlier through the exercise of reasonable diligence." Ways, 180

N.J. at 192 (citing Carter, 85 N.J. at 314). Importantly, for purposes of this

appeal, a defendant may seek a new trial where advances in scientific

methodology previously unavailable would probably have changed the result.

See State v. Behn, 375 N.J. Super 409, 429 (App. Div. 2005).

      We next apply these general principles to the record before us. Defendant

points to behavioral and neurological science studies that show that the

prefrontal cortex, required for impulse-control and self-control in high stress

situations, does not finish developing until a person is in their mid -twenties.

Defendant argues that, had the jury been privy to these studies, it probably would

have concluded that he was incapable of forming the prescribed culpability

requirement for knowing or purposeful murder and, therefore, would probably

have found him innocent of that first-degree crime.


                                                                            A-2052-20
                                        9
      Judge Taylor rejected that contention, finding that "the purportedly newly

discovered evidence advanced by defendant fails to meet the three-prong test

established in Carter." Specifically, the judge found that the studies defendant

offered as newly discovered evidence are neither "novel" nor "a scientific

methodology previously unavailable." Judge Taylor pointed out that, "[s]tatutes,

court rules and evidence rules have long recognized that an individual accused

of murder can produce evidence that his mental state at the time of the killing

was such that he could not form the requisite intent." He also noted that, at the

time of the defendant's trial, the U.S. Supreme Court had recognized the "broad

agreement that adolescents as a class are less mature and responsible than

adults" in Thompson v. Oklahoma, 487 U.S. 815, 834 (1988). As a result, Judge

Taylor reasoned that defendant could have introduced evidence of his

immaturity at the time of his trial, but instead mounted a defense based on a

theory of accidental discharge.

      Importantly, Judge Taylor, while recognizing that "the science of

adolescent brain development may have progressed," pointed out that defendant

did not introduce evidence indicating "that this new science impacts [him] in

any fashion, since he was [twenty-six] years and [ten] months old at the time of


                                                                           A-2052-20
                                      10
the murder with significant life experiences." Judge Taylor emphasized that

"[b]y any definition, [defendant] was not an adolescent at the time of the

murder." The judge also noted that defendant offers no evidence linking the

scientific studies on general adolescent behavior to his own capacity to form the

culpability required to commit a murder.

      Relatedly, Judge Taylor found that the scientific evidence defendant

offered was not material to an issue contested at trial, noting that the trial defense

was based on a claim of accident. Judge Taylor reasoned that the scientific

studies would have little bearing on whether the shooting was accidental. With

respect to the third prong of the Carter test, Judge Taylor found that "defendant

has presented no evidence that the developments in behavioral science would

probably change the jury's verdict if a new trial were granted."

      We acknowledge, as did Judge Taylor, that advances in scientific

knowledge may constitute newly discovered evidence for purposes of a new trial

motion, provided that a defendant can show, for example, that recently improved

scientific methodology, not available at the time of trial, would probably have

changed the result. See Behn, 375 N.J. Super. at 429 (citing State v. Halsey,

329 N.J. Super. 553, 559 (App. Div. 2000)). The evidence offered as newly


                                                                               A-2052-20
                                         11
discovered evidence in Behn, however, is readily distinguishable from the

neuroscience studies that defendant proffers.

      In Behn, the newly discovered evidence consisted of an affidavit from a

qualified expert witness whose studies on composition bullet lead analysis

"called into question, if not totally undermined" scientific assumptions

fundamental to the State's case. Id. at 430. Because the new scientific evidence

would have effectively neutralized the State's trial expert and its entire

prosecution strategy, we determined that it possessed the capacity to change the

jury's verdict. Ibid.

      Here, in stark contrast, the behavioral science studies that defendant offers

in support of his motion have little bearing on the material issue that was

disputed at trial, namely, whether the shooting was accidental. As Judge Taylor

aptly noted, "[e]ven if defendant altered his defense and argued he lacked the

requisite intent for murder, there is no evidence linking the general behavior

science to defendant's lack of ability to form the requisite intent to kill." 5


5
  We note that the State was not required at trial to prove that defendant had an
intent to kill. In a prosecution for murder under N.J.S.A. 2C:11-3(a), the State
need only prove that defendant acted knowingly. See also N.J.S.A. 2C:2-2(b)
(defining the four kinds of culpability used in the New Jersey Code of Criminal


                                                                                  A-2052-20
                                        12
      Judge Taylor amplified that finding while addressing the third prong of

the Carter test, carefully applying the legal test to the relevant facts in this case.

The judge explained:

             [I]t is doubtful a jury would find the science even
             applied to defendant, given his age, life experiences and
             the circumstances of the case. The studies are focused
             on adolescents, and even if that term were extended to
             individuals in their early twenties, defendant falls well
             outside that parameter. Even if the defendant were to
             present expert testimony regarding his lack of brain
             development, the facts of the case would not change.
             The defendant, married with two children, was having
             an affair with the victim's wife and surreptitiously spied
             on the couple through a window late at night. When the
             defendant saw the couple retreat to a bedroom and
             heard the sound of lovemaking, he left, armed himself
             with a shotgun and returned to the premises hours later
             at 5:00 a.m. Defendant then laid in wait for the victim
             to leave for work and confronted the victim when he
             exited the home.         The victim was shot from
             approximately [six] feet away, according to forensic
             evidence and testimony, and defendant fled the scene
             immediately after the shooting. Although the trial court
             instructed the jury on the lesser offenses of passion-
             provocation manslaughter, aggravated manslaughter
             and reckless manslaughter, the jury rejected those
             alternatives and convicted defendant [of] murder.




Justice, N.J.S.A. 2C:1-1 to -104-9, and distinguishing "purposely," N.J.S.A.
2C:2-2(b)(1), from "knowingly," N.J.S.A. 2C:2-2(b)(2)).
                                                                               A-2052-20
                                         13
      We agree with Judge Taylor that on these facts—especially considering

that defendant was almost twenty-seven years old at the time of the shooting—

defendant failed to establish that, if a new trial were granted, the verdict would

probably be different if the jury were to be apprised of scientific studies

pertaining to the development of the adolescent brain.

                                       III.

      We turn next to defendant's alternate contentions that the neuroscience

studies warrant a reduction in his sentence and that the failure to account for

those studies constitutes cruel and unusual punishment. We first acknowledge

that a defendant may challenge an illegal sentence at any time. State v. Acevedo,

205 N.J. 40, 47 n.4 (2011) (citing R. 3:21-10(b)(5)). "[A]n 'illegal sentence' is

one . . . 'not imposed in accordance with law.'" Id. at 45 (quoting State v.

Murray, 162 N.J. 240, 247 (2000)). That includes a sentence "imposed without

regard to some constitutional safeguard." State v. Taveres, 286 N.J. Super. 610,

618 (App. Div. 1996).

      Here, it cannot reasonably be disputed that defendant's sentence was

imposed in accordance with law in force at the time of the sentencing

proceeding. Indeed, the thirty-year minimum period of parole ineligibility is


                                                                            A-2052-20
                                       14
mandatory.    See supra note 3.    We thus turn our attention to defendant's

contention that the sentence imposed in 1999 has since become unconstitutional

in light of the neuroscience studies showing that the human brain continues to

develop well into an individual's twenties.

      Defendant's argument relies on a series of United States and New Jersey

Supreme Court decisions that dealt with juvenile offenders who were tried and

sentenced as adults. He asks us to extrapolate from those cases a new rule that

would render unconstitutional the mandatory sentence of thirty years without

parole when imposed upon a person who was an adult when he committed

murder, in this case, one that was almost twenty-seven years old. We decline to

make that leap.

      In Miller v. Alabama, the United States Supreme Court held that the

mandatory life-without-parole sentence imposed on Miller—who was fourteen

years old when he committed murder—constitutes cruel and unusual

punishment. 567 U.S. 460, 465 (2012). The Court reasoned that "children are

constitutionally different from adults for purpose of sentencing" because they

"have diminished culpability and greater prospects for reform," and thus are

"less deserving of the most severe punishments." Id. at 471 (quoting Graham v.


                                                                         A-2052-20
                                      15
Florida, 560 U.S. 48, 68 (2010)). The Court stressed that sentencing courts must

consider "how children are different, and how those differences counsel against

irrevocably sentencing them to [a] lifetime in prison." Id. at 481. Even so, the

Court did not categorically bar juveniles from being sentenced to life without

parole. Id. at 480. Rather, the Court instructed sentencing courts to take into

consideration the "hallmark features" of youth, the nature of the juvenile's

environment, the effect of youthful "incompetencies" on criminal proceedings,

and the "possibility of rehabilitation." Id. at 477–78 (citations omitted).

      In State v. Zuber, our Supreme Court built upon this federal juvenile

sentencing jurisprudence and extended application of the Miller principles to

situations where a juvenile is facing a term of imprisonment that is the "practical

equivalent to life without parole." 6 227 N.J. 422, 429–30 (2017). However, as

the Court recently made clear in State v. Ryan, it did not extend Miller's



6
   We agree with Judge Taylor that the sentence imposed in this case, while
substantial, is not the "practical equivalent" of life without parole. In Zuber,
under the aggregate sentence, Ricky Zuber would have been about seventy-two
years old when he became eligible for parole; the defendant in the consolidated
case, James Comer, would have been eighty-five years old. 227 N.J. at 428. In
the matter before us, defendant will be eligible for parole in July 2027, when he
will be fifty-six years old.


                                                                              A-2052-20
                                       16
protections to defendants sentenced for crimes committed when those

defendants were over the age of eighteen. 249 N.J. 581, 596 (2022).

      We likewise reject defendant's invitation to extend Miller and its progeny

even further to encompass persons who were older than twenty-five years old

when they committed their crimes. 7 We add this is not a case where the crime

was committed by a person who had just turned eighteen. Defendant at the time

of the fatal encounter had been an adult for purposes of our criminal justice

system for nearly nine years.

      Finally, we note that in 2020, the Legislature amended N.J.S.A. 2C:44-1

to add mitigating factor fourteen. "N.J.S.A. 2C:44-1(b) now provides that a

sentencing judge 'may properly consider' that '[t]he defendant was under

[twenty-six] years of age at the time of the commission of the offense.'" State

v. Lane, 251 N.J. 84, 93 (2022). The new sentencing provision is based upon a

recommendation contained in the first annual report of the New Jersey Criminal


7
   We note that N.J.S.A. 2C:43-5 provides an indeterminant sentencing option
to be served at the Youth Correctional Institution Complex for certain "young
adult offenders" who have not been convicted of certain crimes that carry a
mandatory minimum term of parole ineligibility, such as murder. That provision
applies to persons who "at the time of sentencing, [are] less than [twenty-six]
years of age."


                                                                          A-2052-20
                                      17
Sentencing Disposition Commission (CSDC). 8 Ibid. Defendant would not

qualify for this mitigating factor because he was twenty-six and ten months old

when he committed the murder. We deem it significant that neither the CSDC

nor the Legislature extended the youth mitigation principle to persons as old as

defendant was when he committed the murder. We also deem it to be significant

that our Supreme Court construed the new mitigating factor to be prospective

only. Id. at 95–97. Nothing in Lane suggests that failure to apply the youth

mitigating factor retroactively would somehow constitute an Eighth Amendm ent

violation.

      To the extent we have not addressed them, any remaining arguments

raised by defendant lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(2).



8
  The CSDC Report incorporated two of the studies cited to by defendant, one
published in 1992—which was available to him at the time of his trial—and the
other in 2003. See N.J. CRIM. SENT'G & D ISPOSITION COMM'N, A NNUAL REPORT
(Nov. 2019). The report noted that "with the advancement of modern brain
science has come the recognition that juveniles possess certain traits that
differentiate them from their adult counterparts." Id. at 27. The report
recommended the creation of a new mitigating sentencing factor for youth,
remarking that "[a]lthough these differences do not altogether absolve juveniles
of responsibility for their crimes, it is widely accepted that they may reduce their
culpability." Ibid.
                                                                              A-2052-20
                                        18
Affirmed.




                 A-2052-20
            19